Title: [Diary entry: 2 July 1788]
From: Washington, George
To: 

Wednesday 2d. Thermometer at 68 in the Morning—78 at Noon and 76 at Night. A little rain fell in the Night. Morning clear with the wind at No. Wt. but calm afterwards. Rid to the Ferry, Frenchs, and Dogue run Plantations. At the Ferry—The Plows were going as usual and the Assembled force, after the business was accomplished at French’s, repaired hither and wed out the Carrots and Cabbages. At Frenchs—the hands which had been brought from the several quarters, finished Planting the Potatoes 136 bushels, all of the red Sort and wed out the Carrots. The Plows also got over the Corn grd. and two from Muddy hole, and one belonging to the plantation with a small harrow began it again on the West side—the harrow to follow the Plows as at the other places. At Dogue Run four Plows and a harrow were at work as usual and about 10 Oclock got over the first Planted Potatoe Rows East of the Carrots and went back to plow the intermediate ones subsequently planted. Began with 8 Cradles to cut Rye here to day. At Muddy hole. Finished planting the ground with Pease which had been prepared for them—which took all those sent me by Colonl. Spaight of No. Carolina—and abt. 3 pecks of those

brought from York River. Intervals between them as has been mentioned. Mr. Bushrod Washington, and Mr. Richd. Blackburn came here to dinner; & Mrs, Stuart &ca. went away.